DETAILED ACTION

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claims 1-7 and 10-13, in the reply filed on Dec. 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 30, 2021.



Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites “a low molecular weight acrylic resin”. The term “low” is not defined by the claims or specification. The term “low” is a relative term because it requires a comparison to another polymer having a higher molecular weight. However, the claims and specification do not provide such a point of comparison by which to judge the scope of a “low” molecular weight.
The term “low” is subjective because it requires one to exercise judgment with respect to whether any particular molecular weight falls within the scope of “low”. The specification does not contain a disclosure of an objective standard by which to determine whether or not any particular molecular weight is a low molecular weight. Absent any controlling definition or objective standard by which to judge the scope of the term, different persons may reach different conclusions as to the scope of a “low” molecular weight. See MPEP 2175.05(b)(IV). 

Because one of ordinary skill in the art would need to exercise subjective judgment to make such a determination, the claim as read in light of the specification does not set forth the scope of the claimed invention with reasonable clarity.
Claims 2-6 and 10-13 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.
It is noted that claim 7 recites limits to the scope of the low molecular weight acrylic resin, and therefore claim 7 is not subject to the present rejection.

Independent claim 1 recites a step of removing solvent from a solution that includes an acrylic resin with “the monomer”.
The claim previously recites two (meth)acrylate-based monomers and a monomer for dilution. The reference to “the monomer” does not clearly indicate which of the previously recited monomer(s) is being referred to, and thus the reference to “the monomer” lacks proper antecedent basis.
Claims 2-7 and 10-13 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.

Claim Objections

Claim 13 is objected to because of the following informalities.
The claim recites an instance of “mr Torr” which appears to be a typographical error of “mTorr”.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,026,806 (herein “Rehmer”).
As to claims 1-3: Rehmer describes a method of preparing an acrylic adhesive (see the abstract and col. 1, ll. 5-13). Rehmer describes an example (see Example 1 at col. 7, ll. 33-48) comprising preparing a mixture including 3 alkyl acrylate monomers, the photoreactive monomer p-methacryloxybenzophenone, the solvent ethyl acetate, and solution polymerizing the mixture, thereby forming an acrylic resin. The process further includes mixing the solution with further monomer (see col. 7, l. 40-45), corresponding to the resin monomer for dilution; and reducing the pressure to remove solvent and volatile components (see col. 7, ll. 46-48). The photoreactive monomer is included in an amount of 1 part by weight based on 100 parts by weight of the further monomers. Rehmer’s polymerization mixture further includes tetrahydrofuran (see col. 7, l. 39) which is disclosed to be a polymerization regulator (a.k.a. a chain transfer agent; see col. 4, l. 67 to col. 5, l. 2).
As to claim 4: Rehmer’s polymerization mixture includes 5 parts of tetrahydrofuran per 100 parts of the alkyl acrylate monomers.
As to claim 5: Rehmer’s polymerization mixture includes 16 parts of ethyl acetate per 100 parts of the alkyl acrylate monomers.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Rehmer.
The discussion set forth above regarding Rehmer with respect to base claim 1 is incorporated here by reference. As set forth above, Rehmer describes a method according to base claim 1, including the polymerization regulator (a.k.a. a chain transfer agent) tetrahydrofuran.
Rehmer further discloses additional polymerization regulators, including mercaptans (see col. 4, l. 58 to col. 5, l. 2).
Rehmer does not specifically disclose an embodiment of a method including a mercaptan polymerization regulator.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Rehmer describes a method which differs from the claimed method by the substitution of a mercaptan for tetrahydrofuran. It is also evident from the discussion above that the substituted component (a mercaptan) and its function as a polymerization regulator was known in the art. One of ordinary skill in the art could have substituted any of the mercaptans described by Rehmer for tetrahydrofuran by simple mixing of the reagents according to the method of the cited example of Rehmer, and the results of the substitution (a polymer having a smaller molecular weight than without the regulator) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted a mercaptan for the tetrahydrofuran of the cited example of Rehmer, thereby arriving at the presently claimed invention.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764